                           In the United States District Court
                          For the Eastern District of Wisconsin
                                   Green Bay Division
 Michael Langenhorst, Michael D.
 LeMay, Stephen Fifrick,                      Case No.: 1:20-cv-1701
                                  Plaintiffs,
          v.
 Laure Pecore, in her official capacity
 as Clerk of Menominee County,
 Wisconsin; Scott McDonell, in his
 official capacity as Clerk of Dane
 County, Wisconsin; George L.
 Christenson, in his official capacity as
 Clerk of Milwaukee County, Wisconsin;
 Julietta Henry, in her official capacity
 as Milwaukee County, Wisconsin
 Elections Director; Rick Baas, Dawn
 Martin, and Tim Posnanski, in their
 official capacities as Milwaukee
 County, Wisconsin Election
 Commissioners; Ann S. Jacobs, in her
 official capacity as Chair of the
 Wisconsin Elections Commission,
 Mark L. Thomsen, in his official
 capacity as Vice-Chair of the Wisconsin
 Elections Commission, Marge
 Bostelmann, in her official capacity as
 Secretary of the Wisconsin Elections
 Commission; Julie M. Glancey, Dean
 Knudson, and Robert F. Spindell, Jr.
 in their official capacities as Wisconsin
 Election Commissioners; and Tony
 Evers, in his official capacity as
 Governor of the State of Wisconsin,
                                 Defendants

                                       Proposed Order

       Before the Court is Plaintiff’s Motion to Expedite. For good cause shown, the Plaintiff’s

motion is GRANTED. Accordingly, this Court orders the following:

       (1) All discovery requests and responses thereto, and all third party subpoenas and



        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 1 of 3 Document 7-1
responses thereto shall be completed no later than November 18, 2020;

       (2) A trial brief will be filed with the Court by all parties no later than one business day

prior to the scheduled trial on the merits;

       (3) A trial on the merits to be scheduled the week of November 23, 2020; and

       (4) This Court will rule promptly on the matter after the trial on the matter.

       Further, with respect to discovery, this Court orders:

       (1) The provisions of Federal Rule of Civil Procedure 26(a)(1) requiring initial disclosure

are waived and that initial disclosure need not be made;

       (2) The requirements of Federal Rule of Civil Procedure 26(f) requiring parties to confer

before initiating discovery are waived and that parties may begin discovery immediately pursuant

to Federal Rule of Civil Procedure 26(d)(1);

       (3) The requirements of Federal Rule of Civil Procedure 45(a)(4) of notice to all parties

prior to serving third party subpoenas are waived and that parties are permitted to serve third

party subpoenas immediately without prior notice; and

       (4) Any local rule regarding requirements for preliminary pretrial conferences, pretrial

conferences, and discovery plans are waived so that discovery may proceed forthwith.

SO ORDERED this _____ day of __________________, 2020.



                                                      __________________________
                                                      William C. Griesbach
                                                      United States District Judge




                                                 2



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 2 of 3 Document 7-1
                                      Certificate of Service

       I hereby certify that on November 13, 2020, I caused the foregoing and all exhibits and

attachments thereto in the above-captioned matter to be filed with the United States District

Court for the Eastern District of Wisconsin, Green Bay Division, via the Court’s CM/ECF

system. I also hereby certify that I caused the foregoing and all exhibits and attachments thereto

in the above-captioned matter to be served via email upon:

Scott McDonell, Clerk of Dane County, Wisconsin;

George L. Christenson Clerk Milwaukee County, Wisconsin;

Julietta Henry Milwaukee County Elections Director;

Rick Bass, Dawn Martin, Tim Posnanski Milwaukee County Election Commissioners;

Ann S. Jacobs, Mark L. Thomsen, Marge Bostelmann, Julie M. Glancy, Dean Knudson, Robert

F. Spindell, Jr., Wisconsin Election Commissioners.



                                                               /s/ Michael D. Dean
                                                               Michael D. Dean




                                                 3



         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 3 of 3 Document 7-1
